APPENDIX A (Appendix Last Amended as of August 5, 2015; Name Changes Effective as of October 31, 2015) LIST OF FUNDS WBI Tactical SMG Shares (f/k/a WBI SMID Tactical Growth Shares) WBI Tactical SMV Shares (f/k/a WBI SMID Tactical Value Shares) WBI Tactical SMY Shares (f/k/a WBI SMID Tactical Yield Shares) WBI Tactical SMS Shares (f/k/a WBI SMID Tactical Select Shares) WBI Tactical LCG Shares (f/k/a WBI Large Cap Tactical Growth Shares) WBI Tactical LCV Shares (f/k/a WBI Large Cap Tactical Value Shares) WBI Tactical LCY Shares (f/k/a WBI Large Cap Tactical Yield Shares) WBI Tactical LCS Shares (f/k/a WBI Large Cap Tactical Select Shares) WBI Tactical Income Shares WBI Tactical High Income Shares WBI Tactical Rotation Shares APPENDIX B (Appendix Last Amended as of August 5, 2015; Name Changes Effective as of October 31, 2015) Sub-Advisory Fees As compensation for the services provided by the Sub-Advisor pursuant to this Agreement, within 10 business days of the last business day of each month, the Advisor shall pay, or shall cause each Fund to pay, the Sub-Advisor in arrears a fee calculated as a percentage of the average daily net assets of such Fund at the annual rates set forth below: Fund
